DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 2, what “about which” refers to?

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (2014/0364010).
Regarding claim 1, 7, Kuwahara et al. disclose a connector (100, figure 1) configured to be fitted with a mating connector (500, figure 14), comprising:
a main housing (110, figure 5);
a first main contact (170, figure 5) provided in the main housing;
a sub-housing (200, figure 5) supported on the main housing to be slidable in a fitting direction in which the connector is fitted with the mating connector, the sub-housing having an erroneous fitting prevention part (220, figure 5);
a first sub-contact (240, figure 5) provided in the sub-housing; and
an operating member (300, figure 5) pivotably and slidably supported on the main housing, the main housing moves closer to the mating connector when the operating member is pivoted from a first posture to a second posture, the first main contact electrically connects with a second main contact (550, figure 19) of the mating connector for a main power conduction when the operating member reaches the second posture, the sub-housing moves in the fitting direction and the first sub- contact electrically contacts a second sub-contact (630, figure 19) of the mating connector for detecting a fitting of the connector with the mating connector when the operating member slides from the second posture in a direction different from the fitting direction, the erroneous fitting prevention part abuts against the mating connector (220 abuts 530, figure 39) to prevent the first sub-contact from coming into contact with the second sub-contact when the first sub-contact slides in the fitting direction with respect to the main housing in a state of incomplete fitting of the connector with the mating connector, the erroneous fitting prevention part is released from abutting against the mating connector by a slide of the operating member from the second posture to electrically connect the first sub-contact with the second sub-contact.
Regarding claim 2, figure 5 shows the erroneous fitting prevention part extends in a cantilever shape in the fitting direction.
Regarding claim 3, figure 39 shows the erroneous fitting prevention part has a tip portion abutting against a housing (510) of the mating connector.
Regarding claim 4, the erroneous fitting prevention part is pushed in the fitting direction by the slide of the operating member from the second posture.
Regarding claim 5, figure 39 shows the erroneous fitting prevention part is bent in a direction intersecting the fitting direction, so that an abutting of the tip portion with the housing of the mating connector is released when the operating member slides from the second posture.
Regarding claim 6, a connector assembly, comprising: 
a first connector (100, figure 1) including:
a main housing (110, figure 5);
a first main contact (170, figure 5) provided in the main housing;
a first sub-housing (210, figure 5) supported on the main housing to be slidable in a fitting direction in which the first connector is connected with a second connector (500, figure 14), the first sub-housing has a first erroneous fitting prevention part (220, figure 5);
a first sub-contact (240, figure 5) provided in the first sub-housing; and 
an operating member (300, figure 5) pivotably and slidably supported on the main housing; and the second connector fitted with the first connector, 
the second connector including: 
a second housing (510, figure 14) having a second erroneous fitting prevention part (530, figure 39);
a second main contact (550, figure 19) provided in the second housing; and 
a second sub-contact (630, figure 19), 
the main housing moves closer to the second connector when the operating member is pivoted from a first posture to a second posture, the first main contact electrically contacts the second main contact for a main power conduction when the operating member reaches the second posture, the first sub-housing moves in the fitting direction with respect to the main housing and the first sub-contact electrically contacts the second sub-contact for detecting a fitting of the first connector with the second connector when the operating member slides from the second posture in a direction different from the fitting direction, the first erroneous fitting prevention part abuts against the second erroneous fitting prevention part (figure 39) to prevent the first sub- contact from coming into contact with the second sub-contact when the first sub-contact slides in the fitting direction with respect to the main housing in a state of incomplete fitting before the first connector is completely fitted with the second connector, the first erroneous fitting prevention part is released from abutment against the second erroneous fitting prevention part by a slide of the operating member from the second posture to electrically connect the first sub- contact with the second sub-contact.
Regarding claim 8, the sub-housing remains at a position in the fitting direction during a portion of the pivoting of the operating member from the first posture to the second posture with the erroneous fitting prevention part abutting against the mating connector.
Regarding claim 9, the erroneous fitting prevention part is released from abutting against the mating connector by a slide of the operating member from the second posture.
Regarding claim 10, a first sub-contact (240, figure 5) provided in the sub- housing, the first sub-contact electrically contacts a second sub-contact (630, figure 19) of the mating connector for detecting a fitting of the connector with the mating connector when the operating member slides from the second posture in the direction different from the fitting direction.
Regarding claim 11, abutment of the erroneous fitting prevention part against the mating connector prevents the first sub-contact from coming into contact with the second sub-contact in the state of incomplete fitting.
 	Regarding claim 12, release of the abutment of the erroneous fitting prevention part against the mating connector permits movement of the sub-housing in the fitting direction that electrically connects the first sub-contact with the second sub-contact.
Regarding claim 13, a first main contact (170, figure 5) provided in the main housing, the first main contact electrically connects with a second main contact (550, figure 19) of the mating connector for a main power conduction when the operating member reaches the second posture.
Regarding claim 14, figure 5 shows the erroneous fitting prevention part extends in a cantilever shape in the fitting direction.
Regarding claim 15, figure 39 shows the erroneous fitting prevention part has a tip portion abutting against a housing (510) of the mating connector.
Regarding claim 16, the erroneous fitting prevention part is pushed in the fitting direction by the slide of the operating member from the second posture.
Regarding claim 17, the erroneous fitting prevention part is bent in a direction intersecting the fitting direction to release the abutment of the erroneous fitting prevention part with the mating connector when the operating member slides from the second posture.
 	Regarding claim 18, the operating member has a slide cam groove (330, figure 5) engaging a slide cam pin (212, figure 5) of the sub-housing to move the sub-housing in the fitting direction by sliding the operating member from the second posture.
 	Regarding claim 19, the operating member has a pivot cam groove (320, figure 5), a cam pin (520, figure 15) of the mating connector is inserted in the pivot cam groove and moves in the pivot cam groove during pivoting of the operating member (figure 20).
Regarding claim 20, the main housing has a boss (130, figure 5) disposed in a slide guide groove (310, figure 5) of the operating member about which the operating member pivots, the boss moves in the slide guide groove when the operating member slides from the second posture.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/27/22
thanh-tam.le@uspto.gov